Citation Nr: 1338483	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois  


THE ISSUE

Entitlement to an effective date earlier than March 14, 2006 for the award of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to April 1969, to include duty in Vietnam; he died in February 1985, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran resides in the jurisdiction of the Chicago, Illinois RO, and it is from here that the appeal originates.    

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran had a Videoconference hearing with the undersigned in May 2013.  A transcript is associated with the electronic portion of the claims file.  


FINDING OF FACT

The appellant's initial claim for entitlement to service connection for the cause of the Veteran's death was received on March 14, 2006; it is the earliest possible effective date for the benefit allowed by law.  



CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to March 14, 2006 for the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.318, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  


Legal Criteria and Analysis-Earlier Effective Date

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits. 38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

In the current case, the Veteran died in February 1985, and at that time, no claim was made to VA with respect to entitlement to service connection for the cause of death.  Indeed, the evidence shows that the appellant first filed her claim in March 2006, and that this claim was denied in an April 2007 rating decision.  The appellant did not appeal this decision within a year of notification to her, and it became final.  In December 2009, the RO received a claim to reopen, and noted that one of the Veteran's listed causes of death, ischemic heart disease, was now presumed to be due to herbicide exposure in Vietnam pursuant to a liberalizing regulatory change.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  As the Veteran had Vietnam service, and as his fatal ischemic heart disease was presumed to be associated with herbicide exposure in that country, entitlement to service connection for the cause of death was established.  The appellant filed a timely notice of disagreement with the effective date assigned with this award of benefits, and it is noted that the claim is thus not a "stand-alone" claim for an earlier effective date.  

With respect to the assignment of an effective date, the RO noted that the claim was potentially affected by a litigation result involving VA.  Specifically, in May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service-connected under valid VA regulations.  See Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II). 

In May 1991, the United States government and the plaintiffs in the Nehmer litigation entered into a stipulation, according to which VA would readjudicate claims for which denials were voided by Nehmer I.  See Nehmer v. United States Veterans' Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  The effective date of any resulting award of benefits would be based on the filing date of the original claim, for claims originally filed before May 3, 1989 (Stipulation 1), or on the later of the filing date of the claim or the date of disability or death of the Veteran, for claims filed after May 3, 1989 (Stipulation 2).   See Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 2002). 

The Nehmer stipulations were later incorporated into a final regulation that became effective on September 24, 2003.  See 68 Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816). 

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease. 

Pursuant to the Agent Orange Act of 1991, ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), effective as of August 31, 2010.   See 75 Fed. Reg. 53202 (August 31, 2010).   District court orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  VA issued a regulation at 38 C.F.R. § 3.816 establishing the criteria for determining an effective date for service connection for a disease based on Agent Orange exposure.  According to the regulation, if a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or, was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  A Nehmer class member is defined as a Vietnam Veteran who has a "covered herbicide disease."  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816 (2013). 

Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, a proposed regulation pertaining to covered herbicide diseases under 38 C.F.R. § 3.816 notes that the effective date criteria of 38 C.F.R. § 3.816 should apply to all diseases on the list of presumptive Agent Orange diseases under 38 C.F.R. § 3.309(e).  See generally 77 Fed. Reg. 47795 (August 10, 2012).

In this case, the RO assigned the effective date of award as if the Veteran's fatal ischemic heart disease was a "covered herbicide disease" within the meaning of 38 C.F.R. § 3.816.  That is, the date of the initial claim for service connection for the cause of the Veteran's death (March 2006).  

The appellant contends that she submitted a document around the time of the Veteran's death claiming entitlement to a VA-provided headstone and other burial benefits.  There is no such record of any application in the record; however, even assuming that such a benefit was granted (and there is no doubt as to the appellant's veracity in her assertion), she has herself fully noted that her "initial claim" for entitlement to service connection for the cause of the Veteran's death was not submitted until March 2006.  That is, despite an application for any type of burial benefits alleged to have occurred in the 1980s, she did not request entitlement for service connection for the cause of the Veteran's death until 2006 (with the date of her claim being the assigned effective date of award of that benefit).  

The record, simply, does not contain a claim for entitlement to service connection for the cause of the Veteran's death prior to March 2006, and there is no indication of any other type of documentation which could reasonably be interpreted as an application for such a benefit (or, alternatively, of the record raising such a claim).  The date of the claim to reopen a claim for entitlement to service connection for the Veteran's death, following the final decision in 2007, was December 2009; however, the RO, in interpreting its Nehmer responsibilities liberally in light of proposed regulatory changes, assigned an effective date back to the date the initial claim for entitlement to service connection for the cause of death was received in March 2006.  The Veteran, as noted, died in February 1985, and the date of claim (in light of Nehmer considerations), being in 2006, is later, and thus is the earliest possible effective date allowed by law (assuming a liberal interpretation of the allowing regulation).  38 C.F.R. § 3.816.  As this is the case, the claim for an earlier effective date cannot be granted.  

The Board notes that the Veteran gave honorable service to the nation in the United States Army, and it will forever be grateful for that service.  The establishment of service connection for the cause of the Veteran's death fully contemplates his sacrifices during the Vietnam War; however, the Board simply cannot abrogate its responsibility to the law with respect to the assignment of benefits in considering an effective date prior to March 14, 2006.  Thus, while the Board is truly saddened by the loss of the Veteran as due to a service-connected cause of death, an effective date earlier than March 2006 is not legally permissible, and the claim must be denied. 

                        
                                                            ORDER

Entitlement to an effective date earlier than March 14, 2006 for the award of service connection for the cause of the Veteran's death is denied.  


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


